DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to Applicant’s amendment filed on 12/07/2021 from which Claims 1-6, 8-16, and 18-24 are pending, where Claim 20 is withdrawn and Claims 7 and 17 are cancelled.  Claims 1-3, 8-13, and 18-19 are amended and claims 21-24 are added.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/07/2021.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-6, 8-16, and 18-24, both claims 1 and 11 recite “. . . wherein the at least one of an optical film or a scratch-resistant film comprising a scratch-resistant film and an optical film, the scratch-resistant film comprising Si3N4, the scratch-resistant film disposed over the optical film. . .”  This recitation is unclear, confusing and indefinite whether:  1) the at least one of an optical film or a scratch-resistant film comprises the optical film and a scratch -resistant film or the scratch-resistant film and an optical film, or 2) the at least one of an optical film or a scratch-resistant film is an optical film comprising a scratch-resistant film and an optical film where if a scratch resistant film there is a second scratch resistant film and an optical film where if an optical film there is a second optical film and a scratch resistant film.  For purposes of substantive examination the interpretation is that the at least one of an optical film or a scratch-resistant film comprises the optical film and a scratch resistant film or the scratch-resistant film and an optical film.    
Claim Rejections - 35 USC § 103
Claims 11-16 and 18-19 are rejected under 35 U.S.C. 103 as obvious over WO2015-125498, Horie et al. in view of U.S. 2014/0334006, Adib et al (hereinafter “Adib”) further in view of U.S. 2014/0376094, Bellman et al (hereinafter “Bellman”) evidenced by Huignard et al. (US 2008/0241523), (hereinafter “Huignard”). 
For WO2015-125498 cited by Applicant in the IDS of 1/18/2021 the English machine translation complete with Table 1 was retrieved by the Examiner from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en/detail.jsf, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Horie”.  
Regarding Claims 11-16 and 18-19, Horie discloses in the entire document particularly in the abstract and drawing and at ¶s 0002, 0009, 0013, 0015-0038, table 1 and claims 1-10, an optical member and a touchscreen, said optical member having an antifouling film (13), that exhibits improved resistance to wear and excellent long term antifouling performance.  A base film (12), or hard coat layer from ¶ 0009, is formed on top of a substrate (11), and an antifouling film (13) is formed on the surface of said base film (12).  The surface roughness (Ra) of the base film (12) is between 0.25 and 0.76 nm, inclusive {reading on less than 1.0 nm for pending claim 11}  Table 1 discloses for examples 1, 3-4 the base film has a roughness (Ra) of 0.31, 0.36 and 0.25 nm all less than 0.7 and 0.5nm reading on claims 12 and 13, respectively.  Given from Applicants’ pending application as represented by U.S. 2021/0047236 published application at ¶ 0086 that Ra only differs from Rq in that for the latter the distance y is squared but the entire expression with “y” with the sum of squared values is a square root so Ra for the above values is essentially the same.  
The antifouling film (13) is over base film (12) of Fig. 1, which is over laminated film (14) which is on base material like glass (10).  The laminated film from ¶s 0023-0026 is an antireflection film {reading on optical film of pending Claim 11} with alternating low refractive index layer and high refractive index layer, where the film claims 18-19 for the optical film.    
From ¶s 0027-0031 the undercoat film 12 as the base film 12 is a layer serving as a base for forming the antifouling film 13, and the adhesion with the film 13 is improved.  In order to further improve the wear resistance of the antifouling film 13 formed on the surface of the undercoat film 12, the undercoat film 12 is formed so that its surface roughness Ra is 0.76 nm or less.  If the surface roughness Ra exceeds 0.76 nm, the wear resistance deteriorates and excellent antifouling property is not exhibited for a long period of time, which is not preferable.  The film thickness of the base film 12 is not particularly limited, but is, for example, 2 nm to 150 nm, preferably 5 to 125 nm reading on pending Claims 18-19}.  As the film thickness of the base film 12 becomes thicker, the surface roughness Ra tends to increase.  The film (12) is preferably SiO2, however any substance may be used as long as it has a hydroxyl group on its surface; for example, a metal oxide film such as ITO film can be used where the thickness of the film is 2 to 3 nm.  {Therefore undercoat or base film is a wear improvement film given that scratches are a type of wear and given that Adib evidences at ¶ 0098 that for scratch-resistant layer 140 of Fig. 5 metal oxides like that of Si are used, then the base film (12) with SiO2 and metal oxide is a scratch resistant film {reading on pending Claim 11}.  
From ¶s 0033-0038 the antifouling film 13 is formed for the purpose of preventing fingerprint adhesion on the surfaces of the laminated film 14 and the base film12, improving slipperiness, improving dirt wiping property {reading on easy- to-clean coating}, preventing water discoloration, and the like.  The antifouling film 13 is made of, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where a=1-2 and Rf is a perfluoroalkyl ether group, X is an organic group containing a hydrolyzable group-containing silane having a plurality of hydrolyzable groups, and Y is an organic group connecting the Rf group and the X group is an organic group containing a hydrolyzable group-containing silyl group having a plurality of hydrolyzable groups, preferably 2 to 18, more preferably 2 to 9.  The Y is a divalent organic group and is a linking group of a Rf group and an X group.  Preferably, unsubstituted or substituted carbon may contain one or more structures selected from the group consisting of diorganosylylene groups such as amide bonds, ether bonds, ester bonds, vinyl bonds and dimethylsilylene groups. {reading on fluorinated material for pending Claim 11 and with ether bonds reading on perfluoropolyether silane for pending Claim 16}.  
Table 1 and ¶ 0048-0054 shows an abrasion resistance test was performed on the optical members with antifouling film of Examples 1 to 5 and Comparative Examples with Steel wool # 0000 (diameter: approx. 0.012 mm, manufactured by Nippon Steel Wool Co., Ltd.) placed on the surface of the antifouling film13 of the optical member with an antifouling film and moved back and forth with a load of 1 kg / cm applied.  A scratch test was performed.  The reciprocating movement was performed under the conditions of a moving speed of 60 reciprocations / min and a moving distance of 15 mm.  From Table for Examples 1 and 3-4 with the Ra of 0.31, 0.36, and 0.25 the water Claims 14-15}.  
Even with Horie disclosing an article of a base film or undercoat film or hard coat as providing for wear resistance and tested for abrasion resistance with metal oxide such as SiO2, Horie does not expressly disclose the wear resistance or hard coat of a base film or undercoat film or hard coat comprises Si3N4 material.  
Adib as disclosed in the abstract, Fig. 5 and at ¶s 0052, 0082, 0098-0100, and 0103-0104 is directed as is Horie to articles that exhibit scratch-resistance and improved optical properties, where the articles include a substrate, and an optical film disposed on the substrate.  The optical film includes an optical modifying layer 130 disposed on major surface 112 of the substrate 110, a scratch-resistant layer 140 disposed on the optical modifying layer 130 and an optional capping layer 150, like fluorosilane, disposed on the scratch resistant layer 140.  From ¶ 0098 the scratch-resistant layer 140 may include an inorganic carbide, nitride, oxide, diamond-like material, or combination of these.  Examples of suitable materials for the scratch-resistant layer 140 include metal oxides, metal nitrides, metal oxynitrides, metal carbides, metal oxycarbides, and/or combinations thereof combination thereof.  Exemplary metals include B, Al, Si, Ti, V, Cr, Y, Zr, Nb, Mo, Sn, Hf, Ta and W.  Specific examples of materials that may be utilized in the scratch-resistant layer 140 may include Al2O3, AlN, Si3N4, AlOxNy, SiOxNy, SiuAlvOxNy {reading on pending Claim 11 for Si3N4 with metal oxides of Si or SiO2}.  Huignard evidences at ¶ 0108 that SiO2 layers produced 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
Here in Horie the base film also referred to as the undercoat film as a hard coat of metal oxide including SiO2 over an optical film has the purpose of providing or contributing to the abrasive and scratch resistance for the antifouling film of a fluorosilane.  In Adib the scratch resistant film 140 over an optical film which can be an oxide of silicon and Si3N4 and under a capping layer of fluorosilane has the purpose of providing scratch resistance with average hardness.  Given this similarity of purpose of providing scratch resistance and hardness and from Adib that the scratch resistant layer 140 can be SiO2 and Si3N4, then the Si3N4 of Adib can be combined with the SiO2 of Horie in the base film.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Horie an article of an optical member with an antifouling layer of fluorinated material like perfluoroalkylethersilane over a base film of metal oxide like SiO2 that has a surface roughness of between 0.25 to 0.76 nm Ra to provide abrasive and scratch resistance for the antifouling film, which is over an optical film of low and high refractive index layers, as afore-described, where from Adib the scratch resistant layer of Si3N4 of Adib, which is also over a refractive index optical layer and under a fluorosilane layer, can be combined with the SiO2 base layer of Horie motivated to have a scratch resistant layer with a hardness from about 12 2 from Adib along with the SiO2 as Si3N4.   
To any extent that Horie in view of Adib does not expressly disclose the underlayer or hard coat 12 having Si3N4, Bellman is cited and Bellman is cited for pending Claims 23 and 24.  
Bellman is directed as is Horie as disclosed in Bellman in the abstract and ¶s 0007-0008, 0010-0012, 0111, 0052, 0113, 0118, a multilayered optical film article that exhibits scratch-resistance and improved optical properties with new cover substrates, which are scratch resistant over a wide range of different types of scratches, abrasion resistant, and have good optical performance.  Such article exhibits a transmittance color and/or reflectance such that the transmittance color coordinates and/or the reflectance color coordinates (measured at the coated surface) have color shift of about 2 or less or a color shift of about 0.5 or less, when viewed at an incident illumination angle in the range from about 0 to about 60º from normal incidence under an illuminant. Exemplary illuminants include International Commission on Illumination ("CIE") F2 or CIE F10.  In one or more embodiments, the articles include a substrate, and an optical film disposed on the substrate.  The optical film includes a scratch-resistant layer and an optical interference layer.  The optical interference layer 2 and a second a second high refractive index sub-layer like Si3N4 {reading on pending Claim 22}.  In some instances, the optical interference layer may include a third sub-layer as a medium refractive index.  The optical interference layer can be disposed between the scratch-resistant layer and the substrate, and be a third sub-layer with a medium refractive index “RI” that is between the plurality of sub-layer sets and the scratch-resistant layer 140 given that difference in the refractive index of the scratch-resistant materials and the substrate can contribute to undesirable optical interference effects.  The scratch-resistant layer 140 of one or more embodiments may include an inorganic carbide, nitride, oxide, diamond-like material, or combination of these including Si3N4.  At ¶ 0072 Bellman divulges that the coated surface 101 of the article is abraded according to the above Taber Test and the article exhibits a haze of about 5% or less.  This range overlaps that of pending Claims 23-24 of a haze equal to or less than about 0.5%.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example 2 that has a surface roughness of between 0.25 to 0.76 nm Ra to provide abrasive and scratch resistance for the antifouling film, which is over an optical film of low and high refractive index layers, where the scratch resistant layer of Si3N4 of which is also over a refractive index optical layer and under a fluorosilane layer, can be combined with the SiO2 base layer of Horie as modified to have a scratch resistant layer with a hardness from about 12 GPa to about 25 GPa for abrasive and scratch resistance, as afore-described, where from Bellman Si3N4 is an anti-scratch layer over the optical low and high refractive index layers and a medium refractive index layer having reduced reflection and having a haze of about 5% or less motivated to have scratch resistant over a wide range of different types of scratches, abrasion resistant, and have good optical performance and exhibiting a transmittance color and/or reflectance such that the transmittance color coordinates and/or the reflectance color coordinates (measured at the coated surface) have color shift of about 2 or less or a color shift of about 0.5 or less, when viewed at an incident illumination angle in the range from about 0 to about 60º from normal incidence under an illuminant as for the article of pending Claim 11-16 and 18-19 and 23-24.  Furthermore the combination of Bellman with Horie as modified to one skilled in the art has a reasonable expectation of success because both Bellman and Horie as modified are articles with optical layers, and an intermediate layer of metal oxide like SiO2 along with the SiO2 as Si3N4
Claims 1-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Adib further in view of Bellman evidenced by Huignard.  
Regarding Claims 1-10 and 21-23, Horie in view of Adib further in view of Bellman is applied as to Claims 11-16 and 18-19, hereby incorporated by reference along with the disclosures of Horie in the entire document particularly in the abstract and drawing and at ¶s 0002, 0009, 0013, 0015-0038, table 1 and claims 1-10, for an optical member and a touchscreen, said optical member having an antifouling film (13), that exhibit improved resistance to wear and excellent long term antifouling performance.  A base film (12) is formed on top of a substrate (11), and an antifouling film (13) is formed on the surface of said base film (12).  The surface roughness (Ra) of the base film (12) is between 0.25 and 0.76 nm, inclusive {reading on less than 1.0 nm for pending claim 1 and overlapping less than 0.7 nm for pending claim 2 and 0.5 for pending claim 3}.  This range is also within the range of 0.1 to less than 1 nm for pending claim 8.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶ 0024 the examples of the low refractive index material include SiO2 (silicon dioxide) {reading on the low refractive index material for pending claim 8} and Al2O3 added SiO2 (aluminum added silicon dioxide).  Also examples of the high refractive index material include an alumina-containing titanium 
The antifouling film (13) is over base film (12) of Fig. 1, which is over the laminated film (14) which is on base material like glass (10).  The laminated film from ¶s 0023-0026 is an antireflection film {reading on optical film of pending Claim 1} with alternating low refractive index layer and high refractive index layer, where the film thickness of each film in the laminated film is in the range of 10 to 200 nm {reading ≤ 500 nm and ≤ 250 nm for pending claims 9 and 10 for the optical film.    
From ¶s 0027-0031 the undercoat film 12 as the base film 12 is a layer serving as a base for forming the antifouling film 13, and the adhesion with the film 13 is improved.  In order to further improve the wear resistance of the antifouling film 13 formed on the surface of the undercoat film 12, the undercoat film 12 is formed so that its surface roughness Ra is 0.76 nm or less.  If the surface roughness Ra exceeds 0.76 nm, the wear resistance deteriorates and excellent antifouling property is not exhibited for a long period of time, which is not preferable.  The film thickness of the base film 12 is not particularly limited, but is, for example, 2 nm to 150 nm, preferably 5 to 125 nm reading on pending Claims 9-10}.  The film (12) is preferably SiO2, however any substance may be used as long as it has a hydroxyl group on its surface; for example, a metal oxide film such as ITO film can be used where the thickness of the film is 2 to 3 nm.  {Therefore undercoat or base film is a wear improvement film given that scratches are a type of wear and given that Adib evidences at ¶ 0098 that for scratch-resistant 2 and metal oxide is a scratch resistant film {reading on pending Claim 1}}.  
From ¶s 0033-0038 the antifouling film 13 is formed for the purpose of preventing fingerprint adhesion on the surfaces of the laminated film 14 and the base film12, improving slipperiness, improving dirt wiping property {reading on easy- to-clean coating}, preventing water discoloration, and the like.  The antifouling film 13 is made of, for example, a molecule having an alkoxysilane, preferably a fluorine-based compound having an alkoxysilane.  As the fluorine-based compound, for example, a perfluoroalkyl ether compound is used that is represented by the following formula 1:   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where a=1-2 and Rf is a perfluoroalkyl ether group, X is an organic group containing a hydrolyzable group-containing silane having a plurality of hydrolyzable groups, and Y is an organic group connecting the Rf group and the X group is an organic group containing a hydrolyzable group-containing silyl group having a plurality of hydrolyzable groups, preferably 2 to 18, more preferably 2 to 9.  The Y is a divalent organic group and is a linking group of a Rf group and an X group.  Preferably, unsubstituted or substituted carbon may contain one or more structures selected from the group consisting of diorganosylylene groups such as amide bonds, ether bonds, ester bonds, vinyl bonds and dimethylsilylene groups. {reading on fluorinated material for pending Claim 1 and with ether bonds reading on perfluoropolyether  silane for pending Claim 6}.  
Table 1 and ¶ 0048-0054 shows an abrasion resistance test was performed on the optical members with antifouling film of Examples 1 to 5 and Comparative Examples Claims 4-5}.
Even with Horie disclosing an article of a base film or undercoat film or hard coat as providing for wear resistance and tested for abrasion resistance with metal oxide such as SiO2, Horie does not expressly disclose the wear resistance or hard coat of a base film or undercoat film or hard coat comprising a Si3N4 material.  
Adib as disclosed in the abstract, Fig. 5 and at ¶s 0052, 0082, 0098-0104, is directed as is Horie to articles that exhibit scratch-resistance and improved optical properties, where the articles include a substrate, and an optical film disposed on the substrate.  The optical film includes an optical modifying layer 130 disposed on major surface 112 of the substrate 110, a scratch-resistant layer 140 disposed on the optical modifying layer 130 and an optional capping layer 150, like fluorosilane or SiO2 with a thickness of about 0 to about 100nm {overlapping with 20 to 200 nm on pending Claim 21}, disposed on the scratch resistant layer 140.  From ¶s 0010 0042, 0082-0089 and 0095 the optical film has an optical modifying layer 130 that is a gradient refractive index layer with a 3N4, AlOxNy, and SiOxNy have high refractive indices, for example, in the range from about 1.7 to about 2.1.  Exemplary materials suitable for use in the optical modifying layer 130 include: SiO2, Al2O3, GeO2, SiO, AlOxNy, AlN, Si3N4, SiOxNy, SiuAlvOxNy, Ta2O5, Nb2O5, TiO2, ZrO2, TiN, MgO, MgF2, BaF2,CaF2, SnO2, HfO2, Y2O3, MoO3, DyF3, YbF3, YF3, CeF3.  {reading on pending Claim 1 for Si3N4 with metal oxides of Si or SiO2}.  Huignard evidences at ¶ 0108 that SiO2 layers produced by magnetron sputtering were hard layers.  Given that Si3N4 is a nitride for the purpose of higher refractive index for Adib and Nb2O5 and TiO2 of Horie are for the purpose of higher refractive index from Horie, then the Si3N4 of Adib can be substituted for or combined with the Nb2O5 and TiO2 {reading on pending Claim 8} See “c” below.  For the overlapping thickness of the capping layer as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists
From ¶ 0098 the scratch-resistant layer 140 may include an inorganic carbide, nitride, oxide, diamond-like material, or combination of these.  Examples of suitable materials for the scratch-resistant layer 140 include metal oxides, 2O3, AlN, Si3N4, AlOxNy, SiOxNy, SiuAlvOxNy {Si3N4, reading on pending Claim 1}.  The thickness of the scratch-resistant layer 140 may be in the range from about 1 nm to about 100 nm.  The scratch-resistant layer 140 may be can be made thinner, for example in the range from about 100 run to about 500 run, while still providing some resistance to scratch, abrasion, or damage events (including drop events of the article onto hard surfaces such as asphalt, cement, or sandpaper).  The scratch-resistant layer 140 exhibits an average hardness in the range from about 5 GPa to about 30 GPa, such as from about 12 GPa to about 25 GPa. as measured on a major surface of the scratch-resistant layer, by indenting that surface with a Berkovitch indenter to form an indent having an indentation depth of at least about 100 nm (measured from the major surface of the scratch-resistant layer) {The first GPa range overlaps and the second lies within that of pending Claim 1}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances or in the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful 2 over an optical film has the purpose of providing or contributing to the abrasive and scratch resistance for the antifouling film of a fluorosilane.  In Adib the scratch resistant film 140 over an optical film, which can be an oxide of silicon or Si3N4, and under a capping layer of fluorosilane has the purpose of providing scratch resistance with average hardness.  Given this similarity of purpose of providing scratch resistance and hardness and from Adib that the scratch resistant layer 140 can be SiO2 or, alternatively as equivalents, Si3N4, then the SiO3N4, of Adib can be combined with the SiO2 of Horie in the base film.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Horie an article of an optical member with an antifouling layer of fluorinated material like perfluoroalkylethersilane over a base film of metal oxide like SiO2 that has a surface roughness of between 0.25 to 0.76 nm Ra to provide abrasive and scratch resistance for the antifouling film, which is over an optical film of low and high refractive index layers, as afore-described, where from Adib the scratch resistant layer of Si3N4 of Adib, which is also over a refractive index optical layer and under a fluorosilane layer, can be combined with the SiO2 base layer of Horie motivated to have a scratch resistant layer with a hardness from about 12 GPa to about 25 GPa for abrasive and scratch resistance as for the article of 2 from Adib along with the SiO2 as Si3N4.   
In the alternative Claims 6 and 16 are rejected under Horie in view of Adib further in view of Bellman for Claim16 and Horie in view of Adib further in view of Bellman for Claim 6 and further in view of US 5,210,253, Kinami et al (hereinafter “Kinami”).  
In regards to Claims 16 and 6, Horie in view of Adib further in view of Bellman are applied as to Claims 11 and 1, respectively, however to any extent that the perfluoroalkylether silane of Horie does not disclose perfluoropolyethersilane of pending claims 16 and 16 Kinami is cited.   
Kinami discloses in the abstract Fluorine-containing organosilicon compound according to the present invention is expressed by the general formula: 
    PNG
    media_image2.png
    63
    165
    media_image2.png
    Greyscale
, wherein Rf is a perfluoropolyether group having 3 to 17 carbon atoms, R is an alkylene group having 1 to 6 carbon atoms or a group of the general formula, --R2 --O--R3 --, wherein R2 and R3 may be the same or different and are each alkylene groups having 1 to 6 carbon atoms. Compositions added with the fluorine-containing organosilicon compound have excellent characteristics such as water and oil repellencies, chemical resistance and contamination resistance {i.e. antifouling} and offer a variety of uses such as 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Horie as modified an article of an optical member with an antifouling layer of fluorinated material like perfluoroalkylethersilane over a base film of metal oxide like SiO2 that has a surface roughness of between 0.25 to 0.76 nm Ra to provide abrasive and scratch resistance for the antifouling film as for Claim 16, which is over an optical film of low and high refractive index layers, where the scratch resistant layer has Si3N4 to have a scratch resistant layer with a hardness from about 12 GPa to about 25 GPa for Claim 6, as afore-described for Claims 11 and 1, respectively, where from Kinami perfluoropolyethersilane is included with the perfluoroalkylethersilane of Horie to have a polyether moiety motivated to have water and oil repellencies and chemical resistance and contamination resistance for coatings as for the article of pending Claims 6 and 16.  Furthermore the combination of Kinami with Horie alone or in view of Adib to one skilled in the art has a reasonable expectation of success because both Kinami and Horie are for antifouling fluorosilane coatings.  
Response to Arguments
Applicant’s arguments filed 12/07/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.   
Applicants’ argue against the rejections under 35 U.S.C. 103 based on Horie and Adib that Horie’s first and second embodiments do not correspond to a scratch-resistant film comprising Si3N4 and that the base film 12 may be any substance in which a hydroxyl group is present on the surface like ITO (indium tin oxide) and SiO2 as examples.  Applicants further argue that Horie does not teach that the base film is a hard coat layer and that paragraph [0009] of Horie discusses wear resistance of an antifouling property, but it is silent on a hard coat layer.  Applicants contend further, it is irrelevant whether the base film is a hard coat layer in determining whether the base film is a scratch-resistant film, as required by claim 11.  
In response ¶ 0009 of Horie is not silent concerning a hard coat layer but indicates the art with an antifouling layer (low refractive index layer) with a base film (hard coat layer), bolding added for emphasis, has insufficient durability of anti-fouling performance.  Also in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Applicants have not addressed the abrasion testing {i.e. scratch resistance) of Horie in regards to wear resistance as part of the broad disclosure of Horie.    
Applicants argue that Adib fails to remedy the deficiency of Hori, and further, there is no motivation to combine Horie and Adib. As discussed above, Horie is silent on at least a scratch-resistant film, as required by claim 11. Horie teaches that the base film 12 is able to achieve the wear resistance set forth in Adib's "Problem to be Solved by the Invention" section. Consequently, there would be no motivation to incorporate the scratch-resistant layer of Adib into Horie.   Applicants assert that there is no reasonable expectation that the materials of the scratch-resistant film 140 of Adib will provide properties satisfactory for the purposes of Horie. (See MPEP 2143.01 V; MPEP 2145 X.D).  Horie teaches that, to obtain the surface roughness taught, "various factors are affected by various manufacturing conditions and conditions of members other than the base film 12, and it is necessary to adjust these factors to a suitable range," for example, the film forming speed of the base film, the thickness of the base film, and the presence of hydroxyl on the surface of the base film. (Horie, [0028]; see Horie, [0028]-[0030]). As discussed above, Si3N4 does not contain oxygen nor hydroxyls. Consequently, there is no expectation that other materials (e.g., materials disclosed in Adib) would provide a surface roughness and/or wear resistance suitable for Adib's purposes.  At least for these reasons, a person having ordinary skill in the art would not combine Horie and Adib.  
In response as noted in the rejection Horie does not expressly disclose the wear resistance providing base film or undercoat film comprising Si3N4, however Adib does 3N4 in the scratch resistant layer, which Applicants have not addressed for the amended claims.  Also Applicants have not addressed the combination from Adib of silicon nitrides of a scratch resistant layer having silicon nitride compounds as a layer over a refractive index optical layer and under a fluorosilane layer as in Adib combined in the same way in the underlayer of Horie between the optical layer and the antifouling layer of Horie motivated to have a scratch resistant layer with a hardness from about 12 G Pa to about 25 G Pa for abrasive and scratch resistance for the article.  Also Applicants contention regarding affects from various manufacturing conditions and conditions of members other than the base film 12, and it is necessary to adjust these factors to a suitable range," for example, the film forming  speed of the base film, the thickness of the base film, and the presence of hydroxyl on the surface of the base film does not provide any rationale or reason why such affects would result in a lack of a reasonable expectation of success in the combination of Adib and Horie as provided in the rejection.  Therefore Applicants’ contention is conclusory.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787